
	
		II
		111th CONGRESS
		2d Session
		S. 3137
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2010
			Mr. Udall of Colorado
			 (for himself, Mr. Bennet, and
			 Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that solar electric property need not be located on the property with respect
		  to which it is generating electricity in order to qualify for the residential
		  energy efficient property credit.
	
	
		1.Short titleThis Act may be cited as the
			 Solar Uniting Neighborhoods (SUN) Act
			 of 2010.
		2.Clarification with
			 respect to location of solar electric property
			(a)In
			 generalSection 25D(d)(2) of
			 the Internal Revenue Code of 1986 is amended—
				(1)by striking The term and
			 inserting the following:
					
						(A)In
				generalThe
				term
						,
				and
				(2)by adding at the end the following new
			 subparagraph:
					
						(B)Off-site
				property
							(i)In
				generalSuch term shall include an expenditure for qualified
				property described in the subparagraph (A) notwithstanding—
								(I)whether such qualified property is located
				on the same site as the dwelling unit for which the electricity generated from
				such property is used, and
								(II)whether the electricity generated by the
				qualified property enters the electrical grid, so long as such electricity
				enters the grid at any point located on the same local electrical grid to which
				such dwelling unit is connected.
								(ii)Qualified
				propertyFor purposes of this subparagraph, the term
				qualified property means property—
								(I)which is not used
				in a trade or business or an activity engaged in for profit, and
								(II)the electricity
				generated from which does not result in annual income to the taxpayer in excess
				of amounts that would otherwise be charged to such taxpayer for electricity
				used at the taxpayer's residence during the year.
								(iii)RecaptureThe
				Secretary may provide for the recapture of the credit under this subsection
				with respect to any property described in this subparagraph which ceases to be
				qualified
				property.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
